 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                 Case No. 1:19-cv-00093-BAM (PC)
12                      Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                       NOTICE OF VOLUNTARY DISMISSAL
13          v.
                                                       (ECF No. 11)
14   CERDA, et al.,
15                      Defendants.
16

17          Plaintiff Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983.

19          On March 1, 2019, Plaintiff filed a notice of voluntary dismissal, with prejudice, pursuant

20   to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 11.)

21           “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his

22   action prior to service by the defendant of an answer or a motion for summary judgment.”

23   Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

24   (quotation and citation omitted). “[A] dismissal under Rule 41(a)(1) is effective on filing, no

25   court order is required, the parties are left as though no action had been brought, the defendant

26   can’t complain, and the district court lacks jurisdiction to do anything about it.” Id. at 1078. No

27   defendant has been served in this action and no defendant has filed an answer or motion for

28   summary
                                                      1
 1   judgment.

 2          Accordingly, this action is terminated by operation of law without further order from the

 3   Court. Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the Court is directed to terminate all pending

 4   motions and deadlines and close this case.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 11, 2019                            /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
